Order of Domestic Relations Court of the City of New York, Family Court, County of Bronx, directing defendant to pay the sum of seventy-five dollars per month for the support and maintenance of the respondent and their three children, and to post a bond in the sum of $750 to secure the payment thereof, unanimously affirmed. No opinion. The defendant should make his application to the Domestic Relations Court forthwith for an adjusted award to be made upon Ms present pension from the United States government. Present — Martin, P. J., MeAvoy, O’Malley, Townley and Glennon, JJ.